[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT          FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                      APRIL 25, 2012
                                            No. 11-14795
                                                                        JOHN LEY
                                        Non-Argument Calendar
                                                                         CLERK
                                      ________________________

                           D.C. Docket No. 8:09-cr-00140-RAL-TBM-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellee,

                                               versus

JAMES JOSEPH MCANDREW,

llllllllllllllllllllllllllllllllllllllll                             Defendant-Appellant.

                                      ________________________

                            Appeal from the United States District Court
                                for the Middle District of Florida
                                  ________________________

                                           (April 25, 2012)

Before BARKETT, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
      James Joseph McAndrew appeals his sentence of 720 months of

imprisonment for knowingly possessing child pornography that was transported in

interstate commerce, 18 U.S.C. § 2252A(a)(5)(B), and knowingly receiving child

pornography that was transported in interstate commerce, id. § 2252A(a)(2).

McAndrew argues that the government materially breached its written plea

agreement to recommend a sentence within the advisory guideline range. See

United States v. Johnson, 132 F.3d 628, 631 (11th Cir. 1998). The government

confesses error. The government concedes that, at resentencing, it breached the

plea agreement by asking the district court to sentence McAndrew above the

guideline range to the maximum term of imprisonment. We vacate and remand

this case for a new sentencing hearing before a different district court judge.

      VACATED AND REMANDED.




                                          2